Case 6:20-cv-00477-ADA Document 111-2 Filed 08/20/21 Page 1 of 7




        EXHIBIT 27
        Case 6:20-cv-00477-ADA Document 111-2 Filed 08/20/21 Page 2 of 7




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                 §   CIVIL ACTION 6:20-CV-00473-ADA
 BRAZOS LICENSING AND                        §   CIVIL ACTION 6:20-CV-00474-ADA
 DEVELOPMENT,                                §   CIVIL ACTION 6:20-CV-00475-ADA
                                             §   CIVIL ACTION 6:20-CV-00476-ADA
         Plaintiff,                          §   CIVIL ACTION 6:20-CV-00477-ADA
                                             §   CIVIL ACTION 6:20-CV-00478-ADA
 v.                                          §   CIVIL ACTION 6:20-CV-00479-ADA
                                             §   CIVIL ACTION 6:20-CV-00482-ADA
 DELL TECHNOLOGIES INC.,                     §
 DELL INC., AND EMC                          §   PATENT CASE
 CORPORATION,                                §
                                             §   JURY TRIAL DEMANDED
         Defendants.                         §


                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                 §
 BRAZOS LICENSING AND                        §
                                                 CIVIL ACTION 6:20-CV-00480-ADA
 DEVELOPMENT,                                §
                                                 CIVIL ACTION 6:20-CV-00481-ADA
                                             §
                                                 CIVIL ACTION 6:20-CV-00485-ADA
         Plaintiff,                          §
                                                 CIVIL ACTION 6:20-CV-00486-ADA
                                             §
 v.                                          §
                                                 PATENT CASE
                                             §
 DELL TECHNOLOGIES INC.,                     §
 DELL INC., EMC CORPORATION,                 §
                                                 JURY TRIAL DEMANDED
 AND VMWARE, INC.,                           §
                                             §
         Defendants.                         §

                      PLAINTIFF’S RULE 26(A) INITIAL DISCLOSURES

        Pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure, Plaintiff WSOU

Investments, LLC d/b/a Brazos Licensing and Development (“WSOU”) submits the following

Rule 26 Initial Disclosures (the “Disclosures”). These Disclosures are without any concession,

agreement, admission, or waiver of any ultimate determination of relevance, admissibility, or


Plaintiff’s Rule 26(a) Initial Disclosures                                            Page | 1
        Case 6:20-cv-00477-ADA Document 111-2 Filed 08/20/21 Page 3 of 7




discoverability of particular information for any purpose, and without waiver of any attorney-

client, work product, or other privilege or immunity. WSOU makes these Disclosures based on

presently available information, without the benefit of discovery.

        The following patents are asserted in the cases captioned above: U.S. Patent Nos. 9,137,144

(the “’144 Patent”), 7,212,536 (the “’536 Patent”), 7,453,888 (the “’888 Patent”), 7,565,435 (the

“’435 Patent”), 8,913,489 (the “’489 Patent”), 7,126,921 (the “’921 Patent”), 8,402,129 (the “’129

Patent”), 7,539,133 (the “’133 Patent”), 9,164,800 (the “’800 Patent”), 7,424,020 (the “’020

Patent”), 7,636,309 (the “’309 Patent”), and 7,092,360 (the “’360 Patent”) (collectively, the

“Asserted Patents”). To the extent the Court construes the claims of the Asserted Patents,

additional arguments and/or information may be relevant in light of any such construction. WSOU

therefore reserves the right to supplement and/or amend these Disclosures at any time in view of

the Court’s construction, in view of any new information learned during discovery, and/or for any

other reason permissible under the applicable Federal and Local Rules.

        The Defendants in Civil Action Nos. 6:20-cv-473 through 6:20-cv-479 and 6:20-cv-482

are Dell Technologies Inc., Dell Inc., and EMC Corporation. The Defendants in Civil Action Nos.

6:20-cv-480, 6:20-cv-481, 6:20-cv-485, and 6:20-cv-486 are Dell Technologies Inc., Dell Inc.,

EMC Corporation, and VMWare, Inc. The Defendants identified in this paragraph are collectively

referred to as “Defendants.”

I.      Rule 26(a)(1)(A)(i): Persons with Discoverable Information

              Name                       Contact Information                 Subject(s)
                                         (if known by WSOU)
 Matt Hogan                           Contact through WSOU’s         Knowledge concerning
                                      counsel.                       WSOU’s business
                                                                     development, documents, and
                                                                     employees.




Plaintiff’s Rule 26(a) Initial Disclosures                                                 Page | 2
        Case 6:20-cv-00477-ADA Document 111-2 Filed 08/20/21 Page 4 of 7




 Craig Etchegoyen                     Contact through WSOU’s        Chairman at WSOU with
                                      counsel.                      knowledge of WSOU’s
                                                                    licensing practices.
 Stuart Shanus                        Contact through WSOU’s        President of WSOU with
                                      counsel.                      knowledge of WSOU’s
                                                                    licensing practices.
 Representatives and                  Contact through Defendants’   Operation of accused
 employees of Defendants              counsel.                      products, information relating
                                                                    to calculation of damages,
                                                                    information relating to
                                                                    Defendants’ infringement.
 All individuals identified in        See Defendants’ Initial       See Defendants’ Initial
 the Initial Disclosures filed        Disclosures                   Disclosures
 by Defendants in the cases
 captioned above
 All individuals and                  See notices of subpoenas to   See notices of subpoenas to
 corporations identified in a         third parties                 third parties
 third-party subpoena issued
 by any party

        WSOU anticipates that it will become aware of additional persons during the course of

discovery. WSOU believes these additional persons will include employees and former employees

of Defendants, Defendants’ technology vendors and suppliers, customers of Defendants, and other

entities or individuals who have formed business relationships with Defendants. WSOU also

expects to rely upon expert testimony and will disclose any such experts as required by the

Scheduling Order. WSOU reserves the right to amend these Disclosures for any of the reasons

detailed above.

II.     Rule 26(a)(1)(A)(ii): Documents and Things

        WSOU anticipates that it will become aware of additional persons during the course of

 discovery. WSOU believes these additional persons will include employees and former

 employees of Defendants, Defendants’ technology vendors and suppliers, customers of

 Defendants, and other entities or individuals who have formed business relationships with

 Defendants. WSOU also expects to rely upon expert testimony and will disclose any such experts


Plaintiff’s Rule 26(a) Initial Disclosures                                                 Page | 3
        Case 6:20-cv-00477-ADA Document 111-2 Filed 08/20/21 Page 5 of 7




 as required by the Scheduling Order. WSOU reserves the right to amend these Disclosures for

 any of the reasons detailed above.

        1.       The Asserted Patents and their file histories.

        2.       Conception and reduction to practice of the inventions claimed in the Asserted

                 Patents.

        3.       Documents relating to the factual allegations referenced in WSOU’s Complaints.

        4.       Documents relating to WSOU’s ownership of the Asserted Patents.

        5.       Documents relating to agreements involving the Asserted Patents.

        6.       Documents relating to the design, development, structure, function, and operation

                 of the Accused Products.

        7.       Documents relating to Defendants’ knowledge of the Asserted Patents.

        8.       Documents relating to Defendants’ infringing conduct.

        9.       Documents relating to Defendants’ sales, licensing, and marketing of the Accused

                 Products.

        10.      Financial documents relating to the sales/licensing of the Accused Products.

        11.      License agreements relating to the Asserted Patents and the Accused Products.

        12.      Documents relating to secondary considerations of nonobviousness, including

                 commercial success, long felt need, and failure of others.

        13.      Documents, materials, and other information sought in any discovery requests

                 WSOU serves on Defendants or any third party.

III.    Rule 26(a)(1)(A)(iii): Damages

        WSOU seeks damages adequate to compensate it for Defendants’ infringement of the

 Asserted Patents, which in any event shall be no less than a reasonable royalty for Defendants’



Plaintiff’s Rule 26(a) Initial Disclosures                                                 Page | 4
        Case 6:20-cv-00477-ADA Document 111-2 Filed 08/20/21 Page 6 of 7




 use of the patented inventions, together with interest and costs as fixed by the Court. In addition,

 these damages should be enhanced pursuant to 35 U.S.C. § 284. WSOU also seeks costs and

 attorneys’ fees and such other relief as the Court deems appropriate. The amount of WSOU’s

 damages, fees, and costs and the amount of any other relief that may be deemed appropriate is

 not ascertainable at this time. WSOU will be relying on a damages expert in support of its claim.

IV.     Rule 26(a)(1)(A)(iv): Indemnity and Insurance Agreements

        WSOU is not aware of any insurance agreement for which an insurance business may be

 liable to satisfy part or all of a judgment which may be entered in this action or to indemnify or

 reimburse for payments made to satisfy the judgment. WSOU reserves the right to amend these

 Disclosures based on its investigation and information obtained in discovery.




Plaintiff’s Rule 26(a) Initial Disclosures                                                   Page | 5
        Case 6:20-cv-00477-ADA Document 111-2 Filed 08/20/21 Page 7 of 7




Dated: April 29, 2021                        Respectfully submitted,

                                              /s/ Ryan S. Loveless
                                             James L. Etheridge
                                             Texas State Bar No. 24059147
                                             Ryan S. Loveless
                                             Texas State Bar No. 24036997
                                             Travis L. Richins
                                             Texas State Bar No. 24061296
                                             Brett A. Mangrum
                                             Texas State Bar No. 24065671
                                             Jeffrey Huang
                                             ETHERIDGE LAW GROUP, PLLC
                                             2600 E. Southlake Blvd., Suite 120 / 324
                                             Southlake, Texas 76092
                                             Telephone: (817) 470-7249
                                             Facsimile: (817) 887-5950
                                             Jim@EtheridgeLaw.com
                                             Ryan@EtheridgeLaw.com
                                             Travis@EtheridgeLaw.com
                                             Brett@EtheridgeLaw.com
                                             JeffH@EtheridgeLaw.com

                                             Mark D. Siegmund
                                             State Bar No. 24117055
                                             mark@waltfairpllc.com
                                             LAW FIRM OF WALT, FAIR PLLC
                                             1508 North Valley Mills Drive
                                             Waco, Texas 76710
                                             Telephone: (254) 772-6400
                                             Facsimile: (254) 772-6432

                                             Counsel for Plaintiff WSOU Investments, LLC




                                    CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served via email to all counsel of
record on April 29, 2021.

                                              /s/ Ryan S. Loveless
                                                Ryan S. Loveless


Plaintiff’s Rule 26(a) Initial Disclosures                                               Page | 6
